                                                                        U.S. Department of Justice
                                                                        United States Attorney
                                                                        District of Maryland
                                                                        Southern Division

Thomas P. Windom                    Mailing Address:                    Office Location:           DIRECT: 301-344-0197
Assistant United States Attorney    6500 Cherrywood Lane, Suite 200     6406 Ivy Lane, 8th Floor     MAIN: 301-344-4433
Thomas.Windom@usdoj.gov             Greenbelt, MD 20770-1249            Greenbelt, MD 20770-1249      FAX: 301-344-4516




                                                                      May 22, 2019

Hon. George J. Hazel
United States District Court
6500 Cherrywood Lane
Greenbelt, MD 20770

           Re:        United States v. Nelash Das,
                      Crim. No. GJH-16-502

Dear Judge Hazel:

           I write regarding the forthcoming hearing under 18 U.S.C. § 4247(d).

       On November 13, 2018, the Government filed a Motion to Determine Mental Competency
under 18 U.S.C. § 4241. ECF No. 75. Thereafter, on January 22, 2019, the Government filed a
Motion for Psychiatric of Psychological Examination under 18 U.S.C. § 4241. ECF No. 77. On
January 28, 2019, the Court granted the Government’s motion. ECF No. 78.

        In a report dated May 2, 2019, the appointed Forensic Psychologist from the Bureau of
Prisons determined that the defendant “is currently suffering from a mental disease or defect which
renders him unable to understand the nature and consequences of the proceedings against him, and
to assist properly in his defense.” However, the Forensic Psychologist also determined that “there
is a substantial probability that with a period of inpatient treatment . . . [the defendant’s] mental
health symptoms will improve sufficiently such that he can be restored to competency in the
foreseeable future.”

       Under § 4241(c), the Court shall conduct a hearing pursuant to § 4247(d). In turn,
§ 4247(d) states in relevant part:

           At a hearing ordered pursuant to this chapter the person whose mental condition is
           the subject of the hearing shall be represented by counsel and, if he is financially
           unable to obtain adequate representation, counsel shall be appointed for him
           pursuant to section 3006A. The person shall be afforded an opportunity to testify,
           to present evidence, to subpoena witnesses on his behalf, and to confront and cross-
           examine witnesses who appear at the hearing.
        The Government understands that the defendant wishes to waive his personal appearance
at the § 4247(d) hearing and instead appear by video conference. The Government opposes this
request.

        The Government has found no Fourth Circuit case approving a pre-trial defendant’s waiver
of personal appearance at a § 4247(d) hearing. 1 Indeed, in the Government’s view, allowing the
defendant—whose competence already has been questioned—to waive his personal appearance
may be reversible error and could cast a pall over all future proceedings in this case. The
Government’s primary concern is that, regardless of the defendant’s stated intentions today, the
defendant may in the future—whether on direct appeal or on post-conviction motion—claim error
in the Court’s failure to require his personal appearance.

        Section 4247(d) requires a number of items, including the defendant’s representation by
counsel, opportunity to testify, opportunity to present evidence, and ability to confront and cross-
examine witnesses. Many Circuit courts have expressly held that a defendant whose competency
is questioned cannot waive the statutory requirement of representation by counsel. See United
States v. Kowalczyk, 805 F.3d 847 (9th Cir. 2015) (right to counsel at § 4247(d) hearing non-
waivable); United States v. Ross, 703 F.3d 856 (6th Cir. 2012) (same) (citing D.C. and Second
Circuit opinions). Accordingly, it follows that a defendant whose competency is questioned likely
cannot waive the statutory requirement to have the opportunity to testify, present evidence, and
confront witnesses, all of which axiomatically require the defendant’s personal appearance in court
with the presiding judge.

        The Government has found no Circuit case grappling with the question of whether a pre-
trial defendant may waive his appearance at a § 4247(d) hearing. Several cases, however, give
context to the discussion. For example, several Circuit courts have found that a defendant has a
statutory, if not constitutional, right to attend the § 4247(d) hearing. See United States v. Frierson,
208 F.3d 282 (1st Cir. 2000) (holding that (1) inmate had a statutory right to attend the hearing,
and (2) telephone call to the prison and inmate’s non-responsiveness to the guard’s efforts to get
him to the phone did not provide inmate with requisite opportunity to participate in the hearing).
Further, the Fourth Circuit specifically has vacated and remanded a district court competency
determination when the pre-trial defendant was not allowed to testify at the § 4247(d) hearing,
despite the defendant’s request to do so. See United States v. Davis, 672 F. App’x 299 (4th Cir.
2017) (vacating district court order because district court did not allow defendant to testify at
§ 4247(d) hearing, despite defendant’s request to do so). See also United States v. Gillenwater,
717 F.3d 1070 (9th Cir. 2013) (same). These cases collectively suggest that a pre-trial defendant’s
personal appearance at a § 4247(d) hearing is important, if not required, so that the district court
can ensure that all of the defendant’s statutory and constitutional rights are scrupulously honored.

1
 The Government found only two district court cases—both from outside the Fourth Circuit—in
which a pre-trial defendant was allowed not to be present at the § 4247(d) hearing. Both were on
motion of the defense counsel, and both were premised on transport being unsafe for the defendant
and others. See United States v. Carr, 2014 WL 243165, at *2 (E.D. Ky. Jan. 22, 2014) (holding
§ 4247(d) hearing without defendant, upon motion by defendant, when doctor at FMC Lexington
believed that transferring defendant to court “would create a risk of danger to Defendant and other
persons”); United States v. Cha, 2009 WL 5095841, at *2 (N.D. Ohio Dec. 15, 2009) (holding
§ 4247(d) hearing without defendant, upon motion by defendant, when it was determined that
defendant could not be “safely transported”).
         While there may be a practical benefit in allowing the defendant not to be present at the
§ 4247(d) hearing, that benefit is mitigated by the historical practice in this District: when pre-trial
defendants have been evaluated at one BOP facility and determined not competent to proceed to
trial, those defendants often have been moved to other BOP facilities for restoration, in the
unreviewable statutory discretion of the Attorney General. Additionally, at core, there is no legal
upside in allowing the defendant to remain at FMC Butner; there is only risk that all future
proceedings could be affected by a potential structural error now. The Government therefore
requests that the defendant be returned to this federal courthouse for the statutory § 4247(d)
hearing.


                                                       Very truly yours,

                                                       Robert K. Hur
                                                       United States Attorney

                                                       /s/
                                                       Thomas P. Windom
                                                       Assistant United States Attorney
